— In an action inter alia to recover damages for medical malpractice, plaintiff appeals from so much of two orders of the Supreme Court, Nassau County, one entered January 30, 1975 and the other dated May 9, 1975, as granted those portions of separate motions of defendant G. D. Searle & Co. which sought a direction that plaintiff authorize the inspection of the records of certain treating physicians. Orders affirmed insofar as appealed from, with $50 costs and disbursements. Plaintiff has *903failed to establish a factual basis for her contention that the doctor-patient privilege abides as to the records of the treating physicians despite her commencement of this action (see Koump v Smith, 25 NY2d 287, 294). Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.